Citation Nr: 0016961	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-04 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from July 1948 to July 1952.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In that same rating decision, the RO denied service 
connection for bilateral presbyopia.  A notice of 
disagreement pertinent to this issue was received by the RO 
in March 1999.  The RO issued a statement of the case in 
March 1999.  The veteran did not perfect an appeal as to that 
issue, and that decision is final.  See 38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 20.302 (1999).  

The record on appeal has reasonably raised the claim of 
entitlement to service connection for tinnitus.  As this 
claim has not been developed for appellate review, it is 
referred to the RO for appropriate action.  See Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993). 

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

The veteran has not presented cognizable medical evidence 
showing that the current bilateral hearing loss is related to 
his period of service.  


CONCLUSION OF LAW

The veteran's claim for service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  

In a claim to establish service connection, a claimant is 
always obligated to present evidence of a well-grounded 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The threshold 
question to be answered is whether the veteran has presented 
evidence that the claim is well-grounded; that is, that the 
claim is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); McManaway v. West, 13 Vet. App. 60 (1999).  If he 
has not presented a well-grounded claim, his appeal must fail 
and there is no duty to assist him in the development of the 
claim.  See Hensley (Burke) v. West, No. 99-7029, slip op. at 
10 (Fed. Cir. May 12, 2000) (citing Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997)); see also 38 U.S.C.A. 5107(a) 
(West 1991).  

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 489, 504, 506 (1995); see also Epps v. 
Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra); see also Hensley (Burke) v. West, No. 99-7029 
(Fed. Cir. May 12, 2000).  The second and third Caluza and 
Epps elements (incurrence and nexus evidence) can be 
satisfied under 38 C.F.R. 3.303(b) (1999) by (a) evidence 
that the condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997). 

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  See Savage, 10 Vet. App. at 
496.  Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In claims for service connection, due consideration must be 
given to the nature, types, and circumstances of the 
veteran's military service.  See 38 U.S.C.A. § 1154 (West 
1991); 38 C.F.R. § 3.304(d) (1999).  In the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated by such service will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d); Clyburn v. West, 12 Vet. App. 296, 303 
(1999); Brock v. Brown, 10 Vet. App. 155, 162 (1997) (Section 
1154(b) relates only to the question of service incurrence).  

For the purpose of determining whether a claim is well-
grounded, the credibility of the evidence in support of the 
claim must be presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 75 (1995).  

Hearing status will be considered a disability when the 
thresholds for any of the frequencies at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz is 40 decibels or greater; the 
thresholds at three of these frequencies are 26 or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

In brief, the service medical records reflect that the 
veteran's hearing was 15/15 on enlistment in 1948 and on 
separation in 1952.  The service medical records are silent 
as regards complaints, treatment, or a diagnosis related to 
the ears or hearing loss.  The DD Form 214 reflects that the 
veteran was awarded the Korean Service Ribbon (three stars), 
the Navy Occupation Medal, and the United Nations Service 
Medal.  

The August 1998 VA eye examination for compensation and 
pension purposes reflects that the veteran has noted a 
hearing loss for years.  The veteran was a trainer on a 3 
inch 50 artillery gun on ship and was frequently exposed to 
firings without hearing protection.  He has not worn hearing 
aids in the past.  The examiner, from the general medical 
service, noted high frequency hearing loss, both ears, 
pending results of audiogram.  

The August 1998 VA audiology examination for compensation and 
pension purposes reflects that the veteran reported hearing 
loss.  The veteran was exposed to extensive shipboard noise 
to include the 3" cannon.  He had no hearing protection.  
The audiologist noted that the veteran had mild to profound 
hearing loss in the both ears.  The audiometry testing 
results disclosed in this examination report establish that 
the veteran has a bilateral hearing loss disability within 
applicable VA standards.  The audiologist's report is silent 
as to whether the clinical findings are related to the 
veteran's military service.  

A fundamental predicate for a well-grounded claim is that 
there is medical evidence of a current disability, in this 
case, a bilateral hearing loss disability that is related to 
the veteran's period of military service.  See Caluza v. 
Brown, 7 Vet. App. 489, 504, 506 (1995).  In essence, the 
veteran contends that his hearing loss is attributed to his 
military service aboard ship during the Korean Conflict.  His 
billet during service was 5" 38 gun and as a trainer on a 
3" 50 gun.  He asserts that he spent more than 9 months in 
Korea in 1951 where [the ship] bombarded the beaches 
continuously.  At that time, they had no ear protection. He 
has been hard of hearing ever since.  This evidence is 
adequate to show that the veteran was exposed to acoustic 
trauma during service and that he experienced decreased 
hearing due to that wartime exposure.  See 38 U.S.C.A. § 
1154.  This evidence tends to satisfy the service incurrence 
prong noted in Caluza and Epps.  

At this juncture, the Board addresses the argument advanced 
by the veteran in his notice of disagreement.  The veteran, 
through his representative, asserts that the [1998 VA 
audiology examination] clearly shows a current recognized 
chronic condition which is related to the noise exposure in 
service.  Although the veteran has presented medical evidence 
of a currently diagnosed hearing loss disability and lay 
evidence of service incurrence, he must present medical nexus 
evidence.  See Wade v. West, 11 Vet. App. 302, 305 (1998).  
The Board emphasizes that the first medical evidence of a 
hearing loss disability is dated in 1998, more than 45 years 
after military service.  Not only is the medical evidence too 
remote to the veteran's service, the 1998 VA audiology 
examination report merely reflects the history as provided by 
the veteran and does not relate the hearing loss to the 
veteran's period of military service.  Id. at 305-306; 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (transcriptions 
of lay history unenhanced by any medical comment by examiner 
not transformed into "competent medical evidence" merely 
because transcriber happens to be a medical professional).  
Therefore, the only evidence that relates the veteran's 
current hearing loss to military service is limited to the 
veteran's own statements.  The veteran cannot meet his 
initial burden by relying on his own opinion as to medical 
matters.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

The Court held in Hensley v. Brown, 5 Vet. App. 155, 159-60 
(1993) that the veteran may establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  Absent 
medical evidence of a nexus to the veteran's military 
service, the veteran's claim is not plausible.  See Brock v. 
Brown, 10 Vet. App. 155. 160 (1997) (citing Caluza, supra).  
Thus, the claim is not well-grounded and must be denied.  

Since the veteran failed to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well-grounded).  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  

As the foregoing discussion explains the need for competent 
evidence of a current disability which is linked by competent 
medical evidence to service, the Board views its previous 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for hearing loss.  See Robinette v. Brown, 8 Vet. 
App. 69, 79 (1995).


ORDER

Service connection for a bilateral hearing loss is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

